842 F.2d 1292
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Henry T. SANDERS, Petitioner.
No. 87-8116.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 5, 1988.Decided March 9, 1988.

Henry T. Sanders, petitioner pro se.
Before DONALD RUSSELL, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Henry T. Sanders filed with this Court a paperwriting he captioned as a "Motion for leave to file Petition to Expedite Application for Writ of Mandamus, Alternatives, Application for Summary Reversal, Application to Consolidate and Motion to Treat Petitioner's Motion to leave to file Petition to Expedite Application for Writ of Mandamus, Alternatives, Application for Summary Reversal, and Application to Consolidate as Petitioner's Brief in banc."    We construe this filing, and the several other prolix paperwritings subsequently filed in this action by Sanders, as a petition for a writ of mandamus.  Sanders also filed an application to proceed in forma pauperis in this action.  The application to proceed in forma pauperis will be granted;  the petition for a writ of mandamus will be denied.


2
Sanders's filings refer in numerous instances to an appeal he filed in this Court in March 1987 from an adverse district court decision;  his appeal was subsequently dismissed on his motion for voluntary dismissal under Fed.R.App.P. 42(b).  Sanders v. Central Texas College, No. 87-3542 (4th Cir.  May 13, 1987) (unpublished).  He later moved for a reconsideration of the dismissal of his appeal;  his motion was denied.  Sanders v. Central Texas College, No. 87-3542 (4th Cir.  June 24, 1987).


3
His petition for a writ of mandamus, and the papers he submitted ostensibly in support thereof, appear to apply to this Court for both a reopening of his previously dismissed appeal by combining that proceeding into this one, and entry of judgment in his favor for $500,000 against Howard University and Central Texas College.


4
We deny Sanders's application for mandamus relief.  His quests for relief against Howard University or Central Texas College are pursuits that were, or should have been, advanced in his earlier civil actions.  If he is aggrieved with his results in the district court, his recourse is by way of appeal;  the extraordinary writ of mandamus may not be used to circumvent the normal appellate processes.   In re United Steelworkers of America, 595 F.2d 958, 960 (4th Cir.1979).


5
The application for leave to proceed in forma pauperis is granted, the petition for writ of mandamus is denied, and this action is dismissed.


6
DISMISSED.